DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on May 26, 2020 has been considered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (JP Pub: 2015135607).
Regarding claim 1, Sato teaches: An image forming apparatus comprising: a memory configured to store setting information [page 3: p04]; a controller configured to determine whether to transmit image forming data to a distribution server based on the setting information; and a communication unit configured to receive the image forming data from a terminal and to transmit the image forming data to the distribution server based on the determination [page 10: p04]. 	Regarding claim 2, Sato further teaches: The apparatus according to claim 1, further comprising: an image forming unit configured to form an image based on the image forming data in response to the controller determining not to transmit the image forming data to the distribution server [page 3: p02].
Regarding claim 3, Sato further teaches: The apparatus according to claim 1, wherein the communication unit is further configured to store the setting information received from the terminal in the memory [page 6: p06].

Regarding claim 8, Sato further teaches: The apparatus according to claim 2, further comprising: an operation input unit configured to receive an operation input by a user, wherein the control unit receives image forming data from the distribution server in response to the operation input, and the image forming unit forms an image based on the image forming data received from the distribution server [page 2: p13-p14].
Claim 9 has been analyzed and rejected with regard to claim 1. 	Claim 10 has been analyzed and rejected with regard to claim 1 and in accordance with Sato’s further teaching on: A non-transitory recording medium storing a program for causing a computer of an image forming apparatus to execute [page 3: p04].

 	Claim 11 has been analyzed and rejected with regard to claim 2.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP Pub: 2015135607) and in further view of Liao (US Pub: 2012/0013951). 	Regarding claim 4, Sato does not teach profile information stored at the image forming apparatus.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the memory stores profile information indicating a criterion for the determination, and the control unit is configured to determine whether to transmit the image forming data to the distribution server based on the setting information and the profile information [p0020 (Whether transmitting data to anther destination such as a server or a printer depends on default settings and setting included in user profile.)].  Therefore, given Liao’s prescription on whether to transmit image data to an external device based on default setting and/or setting included in user profile, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to perform data process or transmission based on stored and user selected setting for increased usability. 	
Regarding claim 5, Sato does not specify type of setting information.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the setting information includes information indicating at least one of: a type, a name, or a version of an application stored in the terminal [p0019 (color & shade application and/or paper layout application)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include process application information for identification and recognition purpose. 	Regarding claim 6, Sato does not specify type of setting information.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the setting information includes information for identifying at least one of the terminal or the type of the terminal, and information indicating at least one of the versions of the terminal [p0019 (Computer ID/name and IP address represent a connected terminal; and version would also be an obvious alternative to be included for differentiating a device.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include connected device information for pairing and recognition purpose. 	Regarding claim 7, Sato does not specify type of setting information.  In the same field of endeavor, Liao teaches: The apparatus according to claim 1, wherein the setting information includes information indicating a file format of the image forming data [p0019].  Therefore, it would have been obvious for an ordinary skilled in the art before 
Claim 12 has been analyzed and rejected with regard to claim 4.
Claim 13 has been analyzed and rejected with regard to claim 5.
Claim 14 has been analyzed and rejected with regard to claim 6.
Claim 15 has been analyzed and rejected with regard to claim 7.
Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    /Fan Zhang/
								    Patent Examiner, Art Unit 2674